DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 8 in the reply filed on October 6, 2020 is acknowledged. Claims 9 – 15 are withdrawn from consideration as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the lower perimeter edge extending between a lateral side and a medial side” in claim 1 is indefinite. The phrase “extending between” implies that the lower perimeter edge traverses from the lateral side to the medial side. However, that lower perimeter edge is shown and described in the disclosure as being below the lateral side and medial side, but does not extend between or connect the two sides together in any way. In contrast, the applicant uses the same wording to describe the at least one strand as extends through the lower perimeter edge to “extend between the lateral side and the medial side”. In this instance, the strand is taught as connecting directly with the lower perimeter edge of the lateral and medial sides. Thus, it is unclear how the lower perimeter edge extends between the lateral and the medial sides if the perimeter is not shown as travelling from one side through the void and contacting the opposite side. It seems like the location of the perimeter edge is not the same as the at least strand and should not be described in the exact same manner. Claims 2 – 8 are rejected due to their dependence on claim 1.
The term “one-piece element” in claim 6 is indefinite. It is unclear what is meant by “one-piece element”. Do the strand and knit element need to be combined together in a manner that is permanent or can the strand and knit element be separated into two separate elements? Is the strand still able to be removed from the knit fabric or is it permanently connected to the knit fabric? Does the shoe upper need to a one piece formed from a material formed in a 3D shoe upper shape form the knitting loom or can the shoe upper include seams and other elements joined together to form a single upper material?
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sokolowski et al. (2008/0110049) in view of Straub (1,124,184).
	Sokolowski et al. discloses a shoe formed from a knit upper formed from a flat knitting process (abstract). The knit element can be a layered structure (abstract) or a single layer structure formed into the final desired shape of the upper (paragraph 35). The upper can be formed in a unitary construction through flat knitting (paragraph 43). Further, Sokolowski et al. teaches that the shoe upper can be combined with the parts of the shoe through known methods for assembling shoes (paragraph 53). However, Sokolowski et al. fails to teach forming a bottom portion on the uppers which includes a strand stitched there through, wherein the strand traverse from the lateral to medial side of the shoe to cause the upper to tighten. 
	Straub is drawn to a method of making a finished shoe. Straub discloses an upper that includes a portion of fabric wrapped under the last (page 1, lines 36 – lines 80). This portion includes holes through which a strand is placed (Figure 1). Further, the strand can be tightened to form the final shape of the shoe upper (page 1, lines 75 – 95). The shoe upper is then combined with a sole to create a final shoe (page 1, lines 95 – 110). Thus, it would have been obvious to one having ordinary skill in the art to create a final shoe structure by placing the knit fabric of Sokolowski et al. on a shoe upper, with a portion of the upper fabric folded under the last, attaching a string to the folded under portion that extends between the medial and lateral sides of the shoe and tighten the strand to produce the desired upper shape, as taught by Straub, since Sokolowski et al. discloses that the knit fabric can be made into a shoe by any known techniques. Thus claims 1 – 3, 5, 7, and 8 are rejected.
	With regards to claim 4, the claim is considered to be examined as having the at least one strand present in the upper structure, and only requiring that the strand is capable of being removed. In the present case the strand of the prior art is capable of being removed by cutting if desired. Thus, claim 4 is rejected.
	Further, the term “one-piece” is examined as requiring that the upper be made from one or more pieces that joined in a manner such that the upper functions as a single component. Sokolowski et al. discloses that the upper material can be multiple pieces stitched together or a single knitted element and the strand is stitched in a manner that it would be attached to the upper material. Thus, claim 6 is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
March 10, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789